                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


TAPHIA WILLIAMS, GREGORY
COOPER, JOSHUA ATWATER,
MARCUS JOHNSON, XAVIER
WEBSTER, and TONY MASON,
individually and on behalf
of those similarly situated,                    Case No. 18 C 1456

                     Plaintiffs,             Judge Harry D. Leinenweber

            v.

COOK COUNTY and COOK COUNTY
SHERIFF TOM DART,

                    Defendants.



                     MEMORANDUM OPINION AND ORDER

        The Named Plaintiffs brought this putative class action

under 42 U.S.C. § 1983 against Defendant Cook County Sheriff Tom

Dart,   alleging   that    he   unlawfully    detained   them    and    other

individuals in the Cook County Jail pursuant to an unconstitutional

policy after their bonds had posted. Before the Court are the

following    Motions:     (1)   Sheriff   Dart’s     Motion     to     Dismiss

Plaintiffs’ Third Amended Complaint, and (2) Plaintiffs’ Motion

for Class Certification.        For the reasons stated herein, Sheriff

Dart’s Motion (Dkt. No. 56) is granted in part and denied in part,

and Plaintiffs’ Motion for Class Certification (Dkt. No. 2) is

denied.
                              I.    BACKGROUND

     The Court has already granted in part and denied in part

Sheriff Dart’s motion to dismiss the Named Plaintiffs’ Second

Amended Complaint. See generally Williams v. Cook County, No. 18

C 1456, 2018 WL 4361946 (N.D. Ill. Sept. 13, 2018). That ruling

sets out the facts of this case in detail and the Court need not

recite them in full. But to provide a succinct summary: This case

arises from Sheriff Tom Dart’s refusal to comply with state court

orders   granting   certain   incarcerated       individuals   with   pending

criminal charges release on electronic monitoring. (Third Am.

Compl. (“TAC”) ¶¶ 8-11, Dkt. No. 44.)           Each of these individuals—

the Named Plaintiffs—had their bonds posted in their respective

criminal case, as required by the state judges, but was not

immediately released thereafter. (TAC ¶ 10.) Instead, Sheriff Dart

denied   these   individuals       enrollment    in   his   electronic   home

monitoring program (“EHM program”) and detained them for a period

ranging from three to twelve days. (See generally TAC ¶¶ 53-120.)

The Named Plaintiffs attribute such detention to Sheriff Dart’s

new policy: independently reviewing state court decisions granting

bond and refusing to comply with said decisions if he disagreed

with them. (TAC ¶¶ 20-25.)

     Plaintiffs contend that Sheriff Dart has no authority to

override or to refuse compliance with valid bond decisions by state



                                     - 2 -
judges. (TAC ¶ 11.) They bring suit individually and on behalf of

all similarly situated class members, contending that Sheriff Dart

violated their rights under the United States Constitution and

Illinois law by detaining them after their bonds posted. (Id.)

Plaintiffs’      original     Complaint    and   First      Amended     Complaint

included solely a 42 U.S.C. § 1983 Fourth Amendment claim for

unlawful detention. (See generally Compl., Dkt. No. 1; First Am.

Compl.,   Dkt.    No.   9.)   Plaintiffs     then   moved    for    a   temporary

restraining order, which this Court denied on March 6, 2018. (See

Minute Order, Dkt. No. 15.)

      About a month later, on April 12, 2018, Plaintiffs filed their

Second Amended Complaint, which included five counts: (1) a § 1983

Fourth Amendment claim; (2) a § 1983 Equal Protection claim; (3)

a § 1983 Procedural Due Process claim; (4) an equal protection

claim under the Illinois Civil Rights Act of 2003, 740 ILCS 23/5;

and (5) a claim for failing to enforce binding court orders under

55 ILCS 5/3-6019-6020. (See generally Second Am. Compl., Dkt. No.

26.) On May 17, 2018, Sheriff Dart moved to dismiss Plaintiffs’

Second Amended Complaint in its entirety. (Def.’s Mot. to Dismiss,

Dkt. No. 34.) In its September 13, 2018, Order (“September Order”),

the   Court   granted    in   part   and   denied   in   part      that   motion,

dismissing Plaintiffs’ Fourth Amendment claim with prejudice and

both of Plaintiffs’ equal protection claims without prejudice. See



                                     - 3 -
Williams, 2018 WL 4361946. The Court denied Sheriff Dart’s motion

as to the Procedural Due Process claim and the claim under 55 ILCS

5/3-6019-6020. (Id.)

       On October 15, 2018, Plaintiffs filed their Third Amended

Complaint, which is now at issue before the Court. (See generally

TAC.)    That Complaint includes five counts: (1) a newly included

§ 1983 Substantive Due Process claim (Count I); (2) an amended

§ 1983 Equal Protection claim (Count II); (3) the same § 1983

Procedural Due Process claim (Count III); (4) an amended equal

protection claim under the Illinois Civil Rights Act of 2003 (Count

IV); and (5) the same claim for failing to enforce binding court

orders under 55 ILCS 5/3-6019-6020 (Count V). (Id.)              Sheriff Dart

moves to dismiss the Third Amended Complaint under Federal Rules

of Civil Procedure 12(b)(1) and 12(b)(6), and Plaintiffs move to

certify class. Both Motions will be discussed in turn.

       As a final note, Sheriff Dart raises new arguments in response

to   this   Court’s   September    Order,    requesting    that    the    Court

reevaluate some of its prior determinations. Relevant portions of

that Order will thus be recited and discussed throughout this

Opinion. For sake of clarity and analytical development, the Court

will    consider   first,   in   reverse    order,   the   two   claims    that

withstood Sheriff Dart’s initial motion to dismiss—Counts V and

III—before turning to the others.



                                   - 4 -
                            II.   ANALYSIS

                   A.   Failure to State a Claim

     Sheriff Dart moves to dismiss the Third Amended Complaint for

failing to state a claim upon which relief may be granted pursuant

to Federal Rule of Civil Procedure 12(b)(6). To survive a 12(b)(6)

motion, the plaintiff must provide “a short and plain statement of

the claim showing that the pleader is entitled to relief,” FED. R.

CIV. P. 8(a)(2), and “give the defendant fair notice of what the

claim is and the grounds upon which it rests,” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (internal quotation marks and

alteration omitted).    On a 12(b)(6) motion, the reviewing court

accepts all well-pleaded facts as true, Alam v. Miller Brewing

Co., 709 F.3d 662, 665-66 (7th Cir. 2013), and draws reasonable

inferences in favor of the plaintiff, Teamsters Local Union No.

705 v. Burlington N. Santa Fe, LLC, 741 F.3d 819, 823 (7th Cir.

2014) (citation omitted).

              1.   Count V: Illinois Statutory Claim

     The relevant provision of 55 ILCS 5/3-6019 states: “Sheriffs

shall serve and execute . . . all warrants, process, orders and

judgments of every description that may be legally directed or

delivered to them.” In other words, and as applied to the instant

case, Sheriff Dart must comply with valid state court orders.

People v. Campa, 840 N.E.2d 1157, 1170-71 (Ill. 2005). To issue a



                                  - 5 -
valid order, however, state courts must have jurisdiction, as

provided by either a statutory or constitutional basis. See People

v. Stinger, 317 N.E.2d 340, 342 (Ill. App. Ct. 1974).

      This Court’s September Order denied Sheriff Dart’s motion to

dismiss as to Plaintiffs’ claim under 55 ILCS 5/3-6019-6020. That

ruling, however, did not address the merits of the claim. Instead,

Plaintiffs’ claim withstood dismissal because Sheriff Dart waived

his argument, having raised it in his reply brief without affording

Plaintiffs an opportunity to respond to it. Williams, 2018 WL

4361946, at *10 (citing Tellabs Operations, Inc. v. Fujitsu Ltd.,

283 F.R.D. 374, 379 (N.D. Ill. 2012)). Now Sheriff Dart moves again

to dismiss that claim, asserting that this Court’s findings in the

September Order preclude such a claim.

      In that Order, the Court recognized that the question of

whether state courts have authority to compel the Sheriff to place

pretrial detainees on electronic monitoring was “a novel and

unsettled question of state law.”      Williams, 2018 WL 4361946, at

*4.   After examining the Illinois Bail Act, 725 ILCS 5/110-1 et

seq., the Court determined that the Act “is clear that courts may

impose electronic home monitoring as a condition of bond, yet it

fails to specify whom shall administer such judicially-imposed

monitoring.” Id. at *6 (citing People v. Frank McCarron, 934 N.E.2d

76, 87 (Ill. App. Ct. 2010)). The parties posed a series of



                               - 6 -
arguments over the state courts’ authority and the Court provided

its analysis, which it need not reiterate here. Suffice it to say,

this Court concluded that it “believes the Illinois Supreme Court

would find that the Bail Act does not provide state courts with

the power to place the Named Plaintiffs in the Sheriff’s EHM

program.” Williams, 2018 WL 4361946, at *7.

      Nevertheless,   this   Court   also   found   that   the   statutory

question was not dispositive as to the dismissal of Plaintiffs’

claims.   Instead, the Court stated:

      Even if the Sheriff acted lawfully in refusing
      Plaintiffs admission to the program, it is still
      questionable    whether   the    plaintiffs’    prolonged
      detentions were lawful or whether the bond orders
      required their release. Put another way, even if the
      Sheriff has authority to refuse admission to his
      program, that does not necessarily empower him also to
      refuse to release individuals who have been judged
      worthy of, and posted, bond. See, e.g., Harper v. Sheriff
      of Cook Cty., 581 F.3d 511, 515 (7th Cir. 2009) (finding
      that holding a detainee after he has posted bond may
      rise to a constitutional violation if the delay is
      unreasonable); see also Weichman v. Clarke, 434 F. App’x
      545, 5449 (7th Cir. 2011) (“Jail officials must have a
      legitimate reason for the length of detention after an
      arrestee has posted bond.”); Chortek v. City of
      Milwaukee, 356 F.3d 740, 747 (7th Cir. 2004) (holding
      delay in processing is actionable if unreasonable).

Id.

      The Court now considers whether 55 ILCS 5/3-6019-6020 is the

appropriate vehicle to challenge Plaintiffs’ prolonged detention.

Based on its prior analysis, the Court finds that it is not.         That

provision provides that Sheriff Dart must comply with valid state


                                 - 7 -
court orders.       As the Court already explained, the Bail Act does

not grant state courts authority to compel Sheriff Dart to place

individuals in his electronic monitoring program. See id. To

clarify,    state    courts   can   still    condition   releases   on   home

confinement. But they do not have the authority, as far as the

Court can tell, to specify whom shall administer the electronic

monitoring, whether pretrial services, Sheriff Dart, or some other

entity. A pretrial detainees’ release then becomes dependent on

whether the conditions for bond are met — in this case, whether

some entity ultimately provides the electronic monitoring service.

As evidenced by Sheriff Dart denying Plaintiffs placement in his

EHM program and no other entity providing electronic monitoring

services, that condition had not been met in each of Plaintiffs’

cases.     Therefore,    Sheriff    Dart’s    failure    to   release    these

individuals, albeit problematic on other grounds, was not in

contravention of a valid state court order. Accordingly, Count V

is dismissed with prejudice. However, such a finding with regard

to 55 ILCS 5/3-6019 is not dispositive of the other constitutional

claims Plaintiffs bring.

             2.     Count III: Procedural Due Process Claim

     To bring a § 1983 Procedural Due Process claim, Plaintiffs

must allege: (1) the deprivation of a protected interest, and (2)

insufficient procedural protections surrounding the deprivation.



                                    - 8 -
Leavell v. Ill. Dep’t of Nat. Res., 600 F.3d 798, 804 (7th Cir.

2010) (citation omitted). In its September Order, the Court found

that Plaintiffs adequately stated a § 1983 Procedural Due Process

claim to withstand 12(b)(6) dismissal. Sheriff Dart now moves the

Court to reconsider that ruling and dismiss the claim.

       In its prior ruling, the Court noted that “the Supreme Court

and    the   Seventh    Circuit       have    not    ruled        on    what   due    process

protections     are        afforded     to    pretrial          detainees      under        home

confinement.” Williams, 2018 WL 4361946, at *9. That is still the

case. Nevertheless, this Court considered and relied on related

precedent that spoke to the transfer of a probationer or pretrial

detainee from home confinement to jail. See Paige v. Hudson, 341

F.3d    642,   643    (7th    Cir.     2003)      (finding        that      transferring      a

probationer      from       home      confinement          to     jail      constituted       a

“sufficiently        large    incremental         reduction            in   freedom    to    be

classified as a deprivation of liberty” to trigger due process of

the law); Liska v. Dart, 60 F. Supp. 3d 889, 898-99 (N.D. Ill.

2014) (Castillo, C.J.) (finding that pretrial detainees have a

liberty interest in remaining on home confinement); see also Ortega

v. U.S. Immigration & Customs Enf’t, 737 F.3d 435, 439 (6th Cir.

2013)    (finding      a     “transfer       of     home        confinement     to     prison

confinement . . . amounts to a sufficiently severe change in

conditions to implicate due process.. . . [T]he two settings of



                                         - 9 -
confinement still amount to significant differences in kind, not

degree.”); Gonzalez v. Molina, 607 F.3d 864, 890 (1st Cir. 2010)

(finding that prisoners had a liberty interest in an electronic

supervision      program    because     it    “was   sufficiently    similar    to

traditional parole . . . to merit protection under the Due Process

Clause”). These cases all found a protected interest in home

confinement over incarceration. By extension, the Court found

Plaintiffs “sufficiently pled a protected interest in securing

release to home confinement—as opposed to remaining in detention—

after posting bond.” Williams, 2018 WL 4361946, at *9.

       Sheriff    Dart    argues,     however,    that   these    cases   are   all

distinguishable from the instant case because Plaintiffs were not

originally pretrial detainees placed under home confinement nor

did they experience a transfer from home confinement to jail.                   As

such,   Plaintiffs       allegedly    never     experienced   a   “reduction     in

freedom” to merit due process scrutiny.

        The      facts     of   the     above-cited       cases     are    indeed

distinguishable from the instant case, as Sheriff Dart asserts.

But the Court was aware of these distinctions at the time the Court

issued its September Order and finds no reason to change course

now.    To elaborate, the state courts granted Plaintiffs release on

home confinement after Plaintiffs’ bonds had been posted.                 Sheriff

Dart, pursuant to his alleged policy, conducted an independent



                                       - 10 -
evaluation of the state courts’ orders and determined that he would

not provide Plaintiffs such relief. Sheriff Dart’s subsequent

denial of that relief and continued detention of Plaintiffs,

independent from the courts’ orders and without an opportunity for

Plaintiffs     to     challenge      that    determination,         constituted   a

“reduction of freedom” for present purposes. Paige, 341 F.3d at

643. The fact that Plaintiffs were not first physically placed on

home confinement and then transferred back into custody makes

little difference. In both instances, the pretrial detainee was

afforded relief to a less restrictive setting that was ultimately

taken away.

       There are instances for which such a reduction of freedom is

necessary. For example, this Court previously emphasized that

whether Sheriff Dart denied release on electronic monitoring for

“managerial     reasons”       can   potentially    eviscerate        Due   Process

claims. See Higgs v. Carter, 286 F.3d 437, 438 (7th Cir. 2002)

(finding     that    transferring      pretrial    detainee    for     “managerial

reasons”     negates    due     process     requirements).     But     such   fact-

intensive inquiries are better left for summary judgment. At this

stage, the Court must only determine if Plaintiffs have pled the

deprivation of a protected interest and insufficient procedural

protections surrounding that deprivation. Leavell, 600 F.3d at

804.   The   Court     finds    that   Plaintiffs    have     met    this   burden.



                                       - 11 -
Accordingly,       Plaintiffs’     § 1983    Procedural     Due    Process   claim

passes muster.

              3.    Count I: Substantive Due Process Claim

       Plaintiffs have amended their Complaint to include a § 1983

Substantive    Due       Process   claim,    asserting    that    Sheriff    Dart’s

policy resulted in Plaintiffs’ “unwarranted bodily restraint” and

a violation of “Plaintiffs’ rights to be free from unwarranted

government intrusions on their fundamental liberty interests.”

(TAC    ¶ 136.)     In    its    September    Order,     this    Court   dismissed

Plaintiffs’ Fourth Amendment claim, but suggested that Plaintiffs’

allegations    “have       the   hallmarks    of   substantive     due   process.”

Williams, 2018 WL 4361946, at *7. Upon closer examination, however,

the Court finds that it was mistaken.

       The Supreme Court has concluded that substantive due process

is applicable only when the government deprives a person of a

“fundamental” right. See Washington v. Glucksberg, 521 U.S. 702,

719-23 (1997). That protection is also limited “to cases involving

abuse of government power so arbitrary and oppressive that it

shocks the conscience.” Catinella v. County of Cook, Ill., 881

F.3d 514, 519 (7th Cir. 2018) (citing County of Sacramento v.

Lewis, 523 U.S. 833, 842 (1998)). In other words, that protection

applies only in cases involving “conduct intended to injure in

some way unjustifiable by any government interest.” Lewis, 523



                                      - 12 -
U.S. at 854; see also Catinella, 881 F.3d at 514. With regard to

the specific facts of this case, the Illinois Bail Act recognizes

a right to bail. 725 ILCS 5/110-4.      But that right is not absolute;

the Act places limitations for when that right may be granted.

See, e.g., 725 ILCS 5/110-5 (“Upon depositing this sum and bond

fee authorized by law, the person shall be released from custody

subject to the conditions of the bail bond.”) (emphasis added). As

such, finding that a substantive due process violation occurred

carries a high burden.

     Here, state courts granted Plaintiffs release subject to

posting bond and being placed on home confinement. The state court

determined that those restrictions, particularly placement on home

confinement, were appropriate given the nature and seriousness of

Plaintiffs’ offenses. However, this Court recognized that state

courts likely do not have the authority to compel Sheriff Dart to

place   individuals   in    his   electronic    monitoring     program.    See

Williams, 2018 WL 4361946, at *7. Because Sheriff Dart has the

discretion to deny individuals placement in that program, his

ultimate decision to do so was not arbitrary or capricious, nor

one that ultimately shocks the conscience.            Catinella, 881 F.3d at

519. The Court recognizes that this conclusion presents a challenge

for Illinois state courts judges and defendants seeking to enforce

a   state   court   order   requiring       release    on   electronic    home



                                   - 13 -
monitoring. Ultimately, this is a problem better suited for the

Illinois legislature.

     Sheriff Dart’s subsequent denial of release and prolonged

detention of these individuals after their bonds had posted also

does not meet the rigorous substantive due process standard. As

previously explained, Plaintiffs’ release was conditioned upon

placement in home confinement. While Plaintiffs satisfied all

conditions within their control, that final condition of home

confinement had not been met. Any interest to be free from such

detention is thus a non-fundamental right.   See Dawson v. Brd. of

Cnty. Comm’rs of Jefferson Cnty., 732 Fed. Appx. 624, 630 (10th

Cir. 2018) (finding that the plaintiff’s “interest to be free from

pretrial detention, having fulfilled the court ordered release

conditions within his control and awaiting the fulfillment of court

ordered release conditions outside of his control, is a non-

fundamental right”), cert. denied sub nom. No. 18-177, 2019 WL

113094 (U.S. Jan. 7, 2019).   Moreover, there are circumstances for

which such detention is warranted. See Carlson v. Landon, 342 U.S.

524, 545 (1952) (finding that the “refusal of bail [was] not an

abuse of power, arbitrary or capricious, and . . . the delegation

of discretion to the Attorney General [who reached the ultimate

bail determination was] not unconstitutional”). Assuming every

possible inference in Plaintiffs favor, Sheriff Dart’s policy and



                               - 14 -
ultimate decision to prolong Plaintiffs detention, albeit unfair

and perhaps unreasonable in certain circumstances, does not shock

the conscience.       Any violation that might occur therefrom is more

appropriately considered under a Procedural Due Process theory.

Accordingly, Plaintiffs’ § 1983 Substantive Due Process Claim is

dismissed with prejudice.

              4.   Counts II and IV: Equal Protection Claims

      The Court next considers Plaintiffs’ § 1983 Equal Protection

claim (Count II) and a state law analog—a claim under the Illinois

Civil Rights Act of 2003, 740 ILCS 23/5 (Count IV). Plaintiffs

allege      that   the   Sheriff’s    policy        disproportionately       targets

African Americans by using data including “charge, prior arrests,

and   neighborhood       to   determine   eligibility       for     release.”   (TAC

¶ 139.) Both equal protection claims require the same analysis,

People v. Perea, 807 N.E.2d 26, 36 (Ill. App. Ct. 2004), so the

Court will consider them together.

      The    Equal    Protection     Clause    of    the   Fourteenth    Amendment

provides that “no State shall . . . deny to any person within its

jurisdiction the equal protection of the laws.” U.S. Const. amend.

XIV, § 1. It “most typically reaches state action that treats a

person   poorly      because   of   the   person’s      race   or    other   suspect

classification, such as sex, national origin, religion, political

affiliation, among others, or because the person has exercised a



                                      - 15 -
‘fundamental right.’” Abcarian v. McDonald, 617 F.3d 931, 938 (7th

Cir. 2010). To establish a prima facie case of discrimination under

the Equal Protection Clause, the plaintiff must show that “he is

a member of a protected class, and that he was treated differently

from members of the unprotected class.” Brown v. Budz, 398 F.3d

904, 916 (7th Cir. 2005). In addition to alleging a discriminatory

effect, the plaintiff must allege that the defendant was “motivated

by a discriminatory purpose.” Chavez v. Ill. State Police, 251

F.3d 612, 635-36 (7th Cir. 2001).

     Sheriff Dart argues that the two equal protection claims

should be dismissed because they fail adequately to address the

deficiencies this Court raised in its September Order. In that

Order, the Court recognized that Plaintiffs—all African Americans—

were indeed members of a protected class, satisfying the first

element. However, the Court determined that Plaintiffs failed to

provide “any facts showing that members in an unprotected class

with similar criminal histories and charges were treated more

favorable under the Sheriff’s policy.” Williams, 2018 WL 4361946,

at *8. Moreover, the Court was “skeptical that Plaintiffs [had]

alleged enough facts to plead discriminatory purpose.” Id.

     Plaintiffs’ Third Amended Complaint provides the following

paragraphs to support their equal protection claims:

       1. On February 28, 2018, Cara Smith, Sheriff Dart’s
       Chief Policy Officer, made a statement to the Chicago

                              - 16 -
Tribune that suggested Dart’s policy was motivated in
part by the race of the detainees who were ordered
released on electronic monitoring. In particular,
Smith raised concerns about individuals charged with
“gun cases” who come from Chicago’s “most violent
neighborhoods.” (See Ex. B to TAC, Dkt. No 44.)

2. This echoed sentiments Smith previously expressed
to the media, including a statement to the Chicago
Tribune on February 26, 2018, in which she indicated
that “the office will more thoroughly review” the
bonds of people ordered to be released on electronic
monitoring to the “violence-plagued neighborhoods on
the South and West sides.”

3. Sheriff Dart’s statement that people from the South
and   West   sides   of   Chicago—primarily    African
Americans—are to be the most closely scrutinized
indicates that Dart’s policy of refusing to release
certain detainees is motivated by racial bias and
racist assumptions about the likelihood that people
from primarily African American neighborhoods pose a
public safety risk or are likely to reoffend.

4. Publicly available documents obtained after the
filing   of  the  lawsuit  make  clear  that  Dart
disproportionately targeted African Americans with
this policy.

5. Recently obtained documents show that more than 80
individuals were detained pursuant to Dart’s policy
and that over 80 percent of those detained were
African American.

6. Notably, African Americans make up only 30 percent
of the population of Chicago.

7. On information and belief, numerous individuals of
other races or ethnicities who were similarly situated
to the Plaintiffs, who posted bond or otherwise
satisfied their conditions of release, were not



                      - 17 -
          detained pursuant to Dart’s policy and were allowed
          to be placed on electronic monitoring.

          8. Dart’s policy unconstitutionally targeted African
          Americans by using criteria such as number of prior
          arrests, neighborhood of residence, and current
          pending charge, to determine who would be detained
          and who would not be detained.

          9. These criteria were intended to and did in fact
          disproportionately target African Americans.

          10. According to the January 13, 2017, Department of
          Justice report, for example, African Americans have
          been disproportionately targeted for decades by the
          Chicago police department and have been subjected to
          disproportionately higher rates of stops, searches,
          arrest, and use of force.

          11. In making an assumption about one’s dangerousness
          based on their charges or the neighborhood they come
          from (which in Chicago are divided along racial
          lines), Dart is playing judge and jury, a disturbing
          overstep of his powers as Sheriff.

(TAC     ¶¶ 38-48.)   The    Court    notes    that   six   of   these    eleven

paragraphs—1, 2, 3, 8, 9, and 11—were included in the Second

Amended     Complaint,      which    the   Court      ultimately     found   was

insufficient in stating an equal protection claim. Taking a closer

look at the additional five paragraphs individually, the Court

finds that Plaintiffs still have not met their burden. Paragraph 4

is   a   conclusory   statement      without   reference    to     the   specific

“publicly available documents.” See Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009) (finding that courts “are not bound to accept as

true a legal conclusion couched as a factual allegation”). In


                                     - 18 -
paragraphs       5    and      6,   Plaintiffs         attempt       to     demonstrate

discriminatory purpose, but ultimately assert facts irrelevant to

the instant case. Paragraph 6 alleges that African Americans

constitute       thirty      percent    of    Chicago’s       population.       To     show

discriminatory purpose, however, Plaintiffs would have to provide

the current racial composition of the Cook County Jail, not the

City of Chicago. The crux of Plaintiffs’ claims is that Sheriff

Dart’s     policy     discriminates          against       African   Americans         from

obtaining    home         confinement    relief,      as    compared      to   similarly

situated    pretrial        detainees,       not   Chicago’s    population        in    its

entirety. Without that context, paragraph 5 merely asserts that

African Americans comprise eighty percent of individuals detained

pursuant to Sheriff Dart’s policy, which, albeit suspicious at

first glance, is insufficient to claim discriminatory purpose.

     Paragraph        7    states   “[o]n     information      and     belief”       before

reciting the elements of an equal protection claim. As the Supreme

Court has made abundantly clear, “[t]hreadbare recitals of the

elements    of    a   cause    of   action,        supported    by   mere      conclusory

statements, do not suffice” to state a claim. Id. Moreover, “[t]he

court need not accept as true an allegation in a complaint merely

because it states that it is based ‘on information and belief.’

There must be some reason for believing that the claim is likely

to have evidentiary support after further investigation.” Brazil



                                         - 19 -
v. Fashion Angels Enterprises, No. 17-CV-824, 2018 WL 3520841, at

*3 (E.D. Wis. June 29, 2018). The Court is thus left with paragraph

10, which it also finds irrelevant. The Department of Justice

reported that the Chicago Police Department, not the Cook County

Sheriff’s Office, disproportionately targeted African Americans.

Without more, the Court is left wanting.

     Accordingly, Plaintiffs have failed to state a § 1983 Equal

Protection claim and its analog claim under the Illinois Civil

Rights Act.       Counts II and IV are therefore dismissed.

                                 B.   Abstention

     Sheriff Dart argues that even if Plaintiffs’ claims pass

muster    under    Rule    12(b)(6),     this   Court     should   abstain   from

exercising its jurisdiction over the claims pursuant to Younger v.

Harris,   401     U.S.    37   (1971).   The    Younger    abstention   doctrine

counsels that “absent extraordinary circumstances federal courts

should abstain from enjoining ongoing state criminal proceedings.”

Simpson v. Rowan, 73 F.3d 134, 137 (7th Cir. 1995). The Court

already addressed abstention in its September Order and determined

that it did not apply. See Williams, 2018 WL 4361946, at *3. But

since that time, the Seventh Circuit decided Courthouse News

Service v. Brown, 908 F.3d 1063 (7th Cir. 2018), which Sheriff

Dart argues warrants the Court’s reconsideration.




                                      - 20 -
     In    Courthouse     News   Service   (“CNS”),     the    plaintiff   news

organization brought a § 1983 First Amendment claim in federal

court against the Clerk of the Circuit Court of Cook County,

alleging    that    the   Clerk’s    failure   to    provide   the   plaintiff

immediate access to electronically filed complaints violated its

constitutional rights. Id. at 1065. The Clerk, however, requested

the federal court to abstain, emphasizing that its refusal to

provide such access was pursuant to a General Order from the Chief

Judge of the Circuit Court. Id. at 1066. The Seventh Circuit

ultimately determined that abstention was warranted, explaining

that:

     the principle of comity takes on special force when
     federal courts are asked to decide how state courts
     should conduct their business. The Illinois courts are
     best positioned to interpret their own orders, which are
     at the center of this case, and to craft an informed and
     proper balance between the state courts’ legitimate
     institutional needs and the public’s and the media’s
     substantial First Amendment interest in timely access to
     court filings. It is particularly appropriate for the
     federal courts to step back in the first instance as the
     state courts continue to transition to electronic filing
     . . .

Id. at 1074.

     CNS    is     distinguishable    from     the   instant    case.   First,

abstention was appropriate in CNS to ensure state courts had ample

opportunity to get up to speed with their administrative needs—in

that case, electronic filing. But no such institutional need is at

issue here. Second, here, the state courts issued their orders and


                                     - 21 -
granted Plaintiffs release on the condition of home confinement.

As the Court previously iterated, “the Plaintiffs seek to enforce,

not challenge, the judgments of the state trial courts.” Williams,

2018 WL 4361946, at *3. Although this Court found that the Bail

Act did not authorize the state courts to compel home confinement,

it   emphasized      that     such    a     finding   was   not    dispositive      of

Plaintiffs’ claims. But rather, the issue would become “whether

the Plaintiffs’ prolonged detentions were lawful or whether the

bond orders required their release.” Id. at *7. To the extent that

Plaintiffs claims related to or relied on the validity of those

orders, this Court has dismissed them. The instant case pertains

to   Sheriff    Dart’s      conduct       and   implementation    of     his    policy.

Accordingly,      abstention         is     not    warranted,     and    Plaintiffs’

procedural due process claim—the only claim left standing—may

proceed.

                              C.   Class Certification

       The   Court     next    considers        Plaintiffs’     Motion    for    Class

Certification. A party seeking class certification must first show

that the putative class meets the four requirements of Federal

Rule    of     Civil     Procedure         23(a):     “numerosity,       typicality,

commonality, and adequacy of representation.” Beaton v. SpeedyPC

Software, 907 F.3d 1018, 1025 (7th Cir. 2018). Plaintiffs bear the

burden of showing by a preponderance of the evidence that all Rule



                                          - 22 -
23 requirements are satisfied. See Comcast Corp. v. Behrend, 133

S. Ct. 1426, 1432 (2013). As concluded above, this Court found

that only one of Plaintiffs’ claims may proceed—Plaintiffs’ § 1983

Procedural Due Process claim. Accordingly, the Court will consider

whether class certification is appropriate under that basis.

                                1.    Numerosity

     To satisfy numerosity, Plaintiffs must show that the proposed

class     is   “so   numerous        that   joinder   of   all   members   is

impracticable.” FED. R. CIV. P. 23(a)(1).          Plaintiffs need not show

the exact number of class members “as long as a conclusion is

apparent from good-faith estimates.” Barragan v. Evanger’s Dog and

Cat Food Co., 259 F.R.D. 330, 333 (N.D. Ill. 2009) (citation

omitted). While there is no set number that serves as a bar or

requirement to establish numerosity, “a class including more than

40 is generally believed to be sufficient.” Id.

        Here, Plaintiffs assert that the proposed class, at a minimum,

includes fifty-five individuals that were detained pursuant to

Sheriff Dart’s policy. This estimate is based on publicly available

documents Plaintiffs obtained through a Freedom of Information Act

request. (See Exs. C, F, I to TAC, Dkt. No. 44-9.) While the

initial group of individuals bringing this lawsuit have been

released after such detention, future individuals can be subject

to detention pursuant to Sheriff Dart’s policy. As a result, the



                                      - 23 -
number of individuals detained, regardless of whether they were

ultimately released, will only continue to increase.

     Sheriff Dart argues that not all of the individuals Plaintiffs

point to have a bond order requiring specifically Sheriff Dart to

place the individual in his EHM program. These orders apparently

do not specify whether some other entity, such as pretrial services

or   the   probation       department,    should     administer       electronic

monitoring. Whether the state court orders directed Sheriff Dart

specifically to administer the electronic monitoring, however, is

beside the point. In all of these instances, the allegations rest

on Sheriff Dart’s subsequent detention of the proposed class

pursuant to his policy. This prolonged detention pursuant to

Sheriff Dart’s policy is what is at issue, not the state court’s

exact   designation    for     who   should    administer     the     electronic

monitoring. Sheriff Dart’s argument fails.

     Accordingly,      Plaintiffs’       proposed     class    satisfies     the

numerosity requirement of Rule 23(a).

                      2.    Commonality & Typicality

     To establish commonality, Plaintiffs must show that “there

are questions of law or fact common to the class.”                   FED. R. CIV.

P. 23(a)(2).   Commonality      requires      “not   the   raising    of   common

‘questions’—even in droves—but, rather the capacity of a classwide

proceeding to generate common answers apt to drive the resolution



                                     - 24 -
of the litigation.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,

350 (2011). “A common nucleus of operative facts is usually enough

to satisfy the commonality requirement of Rule 23(a)(2).” Keele v.

Wexler, 149 F.3d 589, 594 (7th Cir. 1998); Puffer v. Allstate Ins.

Co., 255 F.R.D. 450, 458 (N.D. Ill. 2009).

      It seems to the Court that the following question of law

remains that is common to the class: whether prolonged detention

of the pretrial detainees after they posted bond, pursuant to

Sheriff   Dart’s   policy,     is    lawful.     This     question     concerns

“standardized wrongful conduct by the defendants towards members

of the proposed class of pretrial detainees.” Coleman v. County of

Kane, 196 F.R.D. 505, 507 (N.D. Ill. 2000); see also Corey H. v.

Board of Educ. of City of Chicago, No. 92 C 3409, 2012 WL 2953217,

at *7 (N.D. Ill. Jul. 19, 2012) (finding commonality because the

plaintiffs “have attacked only systemic failures and district-wide

policies that apply to ever member of the certified class”);

Streeter v. Sheriff of Cook County, 256 F.R.D. 609, 612-13 (N.D.

Ill. 2009) (granting class certification for detainees challenging

the   Cook   County   Jail’s    strip        search     policy).     Therefore,

commonality does exist.

      The Court, however, cannot say the same for typicality. A

named representative’s claims are typical of the proposed class if

they “arise from the same events or course of conduct that gives



                                    - 25 -
rise to the putative class members’ claims.” Beaton v. SpeedyPC

Software, 907 F.3d 1018, 1026 (7th Cir. 2018). “[T]he typicality

requirement is liberally construed.” Gaspar v. Linvate Corp., 167

F.R.D. 51, 57 (N.D. Ill. 1996).

       This Court confined the instant case to whether Sheriff Dart’s

prolonged detention of individuals after they already posted bond

was lawful. Here, while all the members of the proposed class were

granted bond and then subsequently denied release, the specific

facts    surrounding   each   individual   detention   might    warrant    a

different outcome. In other words, the constitutionality of each

individual    Plaintiff’s     detention—namely,    whether   Sheriff   Dart

violated his or her procedural due process right—is a question of

fact    requiring   independent   analysis   and   likely    resulting    in

independent and varying outcomes. This is also evidenced by the

fact that pursuant to Sheriff Dart’s policy, not all individuals

granted release on home confinement were subsequently detained or

denied immediate placement in Sheriff Dart’s EHM program. Rather,

Sheriff Dart conducted an independent assessment of the pretrial

detainees, which subsequently led to his independent determination

to either enroll that detainee in his EHM program or prolong his

or her detention. Such a case by case determination will require

this Court to conduct a case by case analysis over whether that




                                  - 26 -
individual   Plaintiff’s     prolonged     detention   was   unlawful.

Accordingly, Plaintiffs have failed to show typicality.

     The Court finds that, given the circumstances, class action

is not the appropriate vehicle to adjudicate the claims at bar.

                           III.    CONCLUSION

     For the reasons stated herein, Sheriff Dart’s Motion to

Dismiss (Dkt. No. 56) is granted in part and denied in part.

Plaintiffs’ Motion for Class Certification (Dkt. No. 2) is denied.


IT IS SO ORDERED.




                                       Harry D. Leinenweber, Judge
                                       United States District Court

Dated: 2/27/2019




                                  - 27 -
